DETAILED ACTION
	This action is a first action on the merits.  The claims filed on September 8, 2020 have been entered. Claims 1-29 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit of US Provisional Application No. US 62/897,682 filed on September 9, 2019. 

Information Disclosure Statement
The information disclosure statement filed November 9, 2020 and March 30, 2021 have been considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18: The recitation of “wherein cutters on each blade of the plurality of blades” is unclear as to which cutters are being referred to as there are both a first plurality of cutters and a second plurality of cutters. Additionally, it is unclear as to whether the first plurality of cutters and the second plurality of cutters define a first cutting profile and a second cutting profile, respectively, or whether are additional cutter profiles, such as a separate cutter profile for each blade present on the drill bit. Appropriate correction and /or clarification is required. 
Claim 19: The recitation of “arranged in an alternating manner” is unclear as to what is intended by “alternating manner”. For example, are the first plurality of cutters alternating from the second plurality of cutters, do the first plurality of cutters alternate from other first plurality of cutters and the second plurality of cutters alternate from other second plurality of cutters, or do the first plurality of cutters and second plurality of cutters alternate relative to a specific point or location along the bit.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14, 16-21, and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni, US 2010/0320001 (hereinafter Kulkarni).
Claim 1: Kulkarni discloses a drill bit (Fig 1), comprising: 
a body (bit body 13) having a face (see Fig 1) and a bit axis (longitudinal axis 15), wherein the face comprises a cone region (cone section 103) disposed about the bit axis (15) (see Fig 4), a nose  105) disposed radially outward from the cone region (103), and a shoulder region (shoulder section 107) disposed radially outward from the nose region (105) (see Fig 4, par [0028]-[0029]); 
a first plurality of cutters (rolling-cutter elements 25) defining a first cutting profile (roller cutter profile 121) (Fig 5-9, par [0032]); and 
a second plurality of cutters (fixed-blade cutting elements 31) defining a second cutting profile (fixed cutter profile 131) different from the first cutting profile (roller cutter profile 121 may offset from the bit profile 101 and/or the fixed cutter profile 131, Fig 5-9, par [0032]-[0033]) wherein: 
at least a portion of the first cutting profile (121) coincides with or intersects at least a portion of the second cutting profile (131) (roller cutter profile 121 may also be similar to and/or offset from the bit profile 101 and/or the fixed cutter profile 131, see Fig 5-9, par [0032]-[0033]); and 
the first cutting profile (121) and the second cutting profile (131) define different slopes in the cone region (slopes of a 121 and 131 differ from each other, see Fig 5-9).
Claim 24: Kulkarni discloses a drill bit (Fig 1): 
a bit body (bit body 13) having a bit face (see Fig 1) and a bit axis (longitudinal axis 15),
a first plurality of cutters (rolling-cutter elements 25) defining a first cutting profile (roller cutter profile 121) (Fig 5-9, par [0032]); and
a second plurality of cutters (fixed-blade cutting elements 31) defining a second cutting profile (fixed cutter profile 131) different from the first cutting profile (roller cutter profile 121 may offset from the bit profile 101 and/or the fixed cutter profile 131, Fig 5-9, par [0032]-[0033]) wherein: 
the first cutting profile (roller cutter profile 121) and the second cutting profile (fixed cutter profile 131) define different slopes in a cone region (cone region 103) of the bit face (fixed cutter profile 131 has different slope than roller cutter profile 121 in the cone region, see Fig 6-8, par [0034]); and 
the second plurality of cutters (fixed-blade cutting elements 31) are not back-up cutters to the first plurality of cutters (rolling-cutter elements 25) (fixed-blade cutting elements 31 and rolling-cutter elements 25 are both primary cutters on separate blades/arms, see Fig 1-3, par [0024]-[0025]
Claim 2: Kulkarni discloses the second cutting profile (131) defines a greater slope in the cone region than the first cutting profile (fixed cutter profile 131 has a greater slope than roller cutter profile 121 in the cone region, see Fig 6, par [0034]).
Claim 3: Kulkarni discloses the first cutting profile (121)  and the second cutting profile (131) coincide in at least one of the nose region (roller cutter profile 121 coincides with fixed cutter profile 131 in the nose region, see Fig 7) or the shoulder region (roller cutter profile 121 coincides with fixed cutter profile 131 in the shoulder region, see Fig 7).
Claim 4: Kulkarni discloses the second cutting profile (131) is recessed relatively to the first cutting profile (121) in at least one of the cone region (fixed cutter profile 131 is recessed relative to the roller cutter profile 121 in the cone region, see Fig 6, 8), the nose region (fixed cutter profile 131 is recessed relative to the roller cutter profile 121 in the nose region, see Fig 6), or the shoulder region (fixed cutter profile 131 is recessed relative to the roller cutter profile 121 in the shoulder region, see Fig 5, 7, 9).
Claim 5: Kulkarni discloses the second cutting profile (131) protrudes from the first cutting profile (121) in at least one of the nose region (fixed cutter profile 131 protrudes from the roller cutter profile 121 in the nose region, see Fig 5) or the shoulder region (fixed cutter profile 131 protrudes from the roller cutter profile 121 in the shoulder region, see Fig 6).
Claim 6: Kulkarni discloses the first cutting profile (121) and the second cutting profile (131) define different curvatures in at least one of the nose region or the shoulder region (roller cutter profile 121 and fixed cutter profile 131 have different curvatures in the nose region in Figs 5-9 and different curvatures in the shoulder region in Figs 5-6, 9).
Claim 7: Kulkarni discloses wherein the first cutting profile intersects the second cutting profile at a single location (roller cutter profile 121 and fixed cutter profile 131 intersect in a single location in Figs 5-7).
Claim 8: Kulkarni discloses first cutting profile intersects the second cutting profile at two discreet locations (roller cutter profile 121 intersects the fixed cutter profile 131 intersects in two discrete locations, Figs 5-7
Claim 9: Kulkarni discloses the first cutting profile and the second cutting profile coincide in at least one of the nose region (roller cutter profile 121 coincides with the fixed cutter profile 131 in nose region, see Fig 5-9), the shoulder region (roller cutter profile 121 coincides with the fixed cutter profile 131 in shoulder region, see Fig 7, 9), or a gauge region (roller cutter profile 121 coincides with the fixed cutter profile 131 in gauge region, see Fig 7).
Claim 10: Kulkarni discloses a majority of the first plurality of cutters (rolling-cutter elements 25 of roller cones 21) are primary cutters (see Fig 1-3, par [0024]-[0025]).
Claim 11: Kulkarni discloses a majority of the second plurality of cutters (fixed-blade cutting elements 31 on blades 19) are primary cutters (see Fig 1-3, par [0024]-[0025]).
Claim 14: Kulkarni discloses a first blade (arms 17 with roller cones 25) disposed on the face (Fig 1), wherein the first plurality of cutters (rolling-cutter elements 25)  is disposed on the first blade (arms 17 with roller cones 25) (see Fig 1-3, par [0025]).
Claim 16: Kulkarni discloses the drill bit further comprises a second blade (blades 19), and wherein the second plurality of cutters (fixed cutting elements 31) is disposed on the second blade (fixed cutting elements 31 are fixedly mounted to blades 19, Fig 1-3, par [0025]).
Claim 17: Kulkarni discloses at least one of the first plurality of cutters (rolling cutter elements 25) is disposed at a common radial distance as at least one of the second plurality of cutters (fixed cutter elements 31) (see Fig 1-3).
Claim 18: Kulkarni discloses a plurality of blades (arm 17 with rolling elements 21 and blade 19), wherein the first plurality of cutters (rolling-cutter elements 25) is disposed on a first blade (arm 17 with rolling elements 21) of the plurality of blades (17, 19), wherein the second plurality of cutters (fixed-blade cutting elements 31) is disposed on a second blade (blade 19) of the plurality of blades, and wherein cutters on each blade of the plurality of blades (17, 19) define a cutting profile different from any cutting profile defined by cutters on any other blade of the plurality of blade (roller cutter profile 121 is different from fixed cutter profile 131, see Fig 5-9, par [0032]-[0033]).
Claim 19: Kulkarni discloses a majority of the first plurality of cutters (25) and a majority of the second plurality of cutters (31) are arranged in an alternating manner (rolling element cutters 25 and fixed cutting elements 31 alternate between blades 19 and arms 17, see Fig 1-3).
Claims 20 and 25: Kulkarni discloses a majority of the first plurality of cutters and a majority of the second plurality of cutters are disposed at different radial distances from the bit axis (rolling element cutters 25 and fixed cutting elements 31 are located at different radial distances from the longitudinal axis 15, see Fig 1-3, par [0025]).
Claim 21: Kulkarni discloses the first cutting profile (121) defines a smooth cutting profile (roller cutter profile 121 is smooth, see Figs 5-9).
Claim 26: Kulkarni discloses the first plurality of cutters (25) and the second plurality of cutters (31) are not gauge cutters (rolling element cutters 25 and fixed cutting elements 31 are not located in the gauge region 109, Fig 1-4).
Claim 27: Kulkarni discloses a method of drilling a subterranean formation (par [0009]) comprising: 
engaging a subterranean formation with at least one cutter (rolling-cutter elements 25 and fixed-blade cutting elements 31) of a drill bit (Fig 1) (removal of formation, par [0025]), wherein the drill bit (Fig 1-3) comprises: 
a bit body (bit body 13) having a bit face (see Fig 1) and a bit axis (longitudinal axis 15),
a first plurality of cutters (rolling-cutter elements 25) defining a first cutting profile (roller cutter profile 121) (Fig 5-9, par [0032]); and
a second plurality of cutters (fixed-blade cutting elements 31) defining a second cutting profile (fixed cutter profile 131) different from the first cutting profile (roller cutter profile 121 may offset from the bit profile 101 and/or the fixed cutter profile 131, Fig 5-9, par [0032]-[0033]) wherein: 
at least a portion of the first cutting profile (121) coincides with or intersects at least a portion of the second cutting profile (131) (roller cutter profile 121 may also be similar to and/or offset from the bit profile 101 and/or the fixed cutter profile 131, see Fig 5-9, par [0032]-[0033]); and 
the first cutting profile (121) and the second cutting profile (131) define different slopes in the cone region (slopes of a 121 and 131 differ from each other, see Fig 5-9).
Claim 28: Kulkarni discloses a method of configuring a drill bit (see abstract), comprising: 
configuring a bit body (bit body 13) having a bit face (see Fig 1) and a bit axis (longitudinal axis 15
configuring a first plurality of cutters (rolling-cutter elements 25) defining a first cutting profile (roller cutter profile 121) (Fig 5-9, par [0032]); and 
configuring a second plurality of cutters (fixed-blade cutting elements 31) defining a second cutting profile (fixed cutter profile 131) different from the first cutting profile (roller cutter profile 121 may offset from the bit profile 101 and/or the fixed cutter profile 131, Fig 5-9, par [0032]-[0033]); such that: 
at least a portion of the first cutting profile (121) coincides with or intersects at least a portion of the second cutting profile (131) (roller cutter profile 121 may also be similar to and/or offset from the bit profile 101 and/or the fixed cutter profile 131, see Fig 5-9, par [0032]-[0033]); and 
the second plurality of cutters (fixed-blade cutting elements 31) are not back-up cutters to the first plurality of cutters (rolling-cutter elements 25) (fixed-blade cutting elements 31 and rolling-cutter elements 25 are both primary cutters on separate blades/arms, see Fig 1-3, par [0024]-[0025]).
Claim 29: Kulkarni discloses a method of making a drill bit, comprising: 
providing a bit body (bit body 13) having a bit face (see Fig 1) and a bit axis (longitudinal axis 15); 
providing a first plurality of cutters (rolling-cutter elements 25) defining a first cutting profile (roller cutter profile 121) (Fig 5-9, par [0032]); and 
providing a second plurality of cutters (fixed-blade cutting elements 31) defining a second cutting profile (fixed cutter profile 131) different from the first cutting profile (roller cutter profile 121 may offset from the bit profile 101 and/or the fixed cutter profile 131, Fig 5-9, par [0032]-[0033]), wherein:
the first cutting profile (121) and the second cutting profile (131) define different slopes in the cone region (slopes of a 121 and 131 differ from each other, see Fig 5-9); and
the second plurality of cutters (fixed-blade cutting elements 31) are not back-up cutters to the first plurality of cutters (rolling-cutter elements 25) (fixed-blade cutting elements 31 and rolling-cutter elements 25 are both primary cutters on separate blades/arms, see Fig 1-3, par [0024]-[0025]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni.
Claim 12: Kulkarni discloses two arms 17 with roller cones 21 having a first plurality of cutters (drill bit has two arms 17 with rolling-cutter elements 25 of roller cones 21) and two blades 19 having a second plurality of cutters (two blades 19 with fixed-blade cutting elements 31) ( see Fig 1-3, par [0025]).
Kulkarni is silent as to the first plurality of cutters and the second plurality of cutters have equal number of cutters.
It would have been an obvious matter of design choice, before the effective filing date of the invention to for the first plurality of cutters and the second plurality of cutters have equal number of cutters, since the applicant has not disclosed that the number of cutters solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with an equal number of the first plurality of cutters and the second plurality of cutters. 

Claims 13, 15, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of US2010/089664 (hereinafter Welch).
Claim 13: Kulkarni discloses the first cutting profile (121) is different from the second cutting profile (131) (see Fig 5-9).
Kulkarni is silent as to a third plurality of cutters defining a third cutting profile that is different from at least one of the first cutting profile or the second cutting profile, wherein the first plurality of cutters, the second plurality of cutters, and the third plurality of cutters have equal number of cutters.
It would have been obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the invention, to modify the drill bit of Kulkarni to include a third plurality of cutters with a third cutting profile different from at least one of the first cutting profile or the second cutting profile. since the applicant has not disclosed that a third cutting profile solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with third cutting profile. 
Further, it would have been an obvious matter of design choice, before the effective filing date of the invention to for the first plurality of cutters, the second plurality of cutters, and the third plurality of cutters to have equal number of cutters, since the applicant has not disclosed that the number of cutters solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with an equal number of the first plurality of cutters and the second plurality of cutters. In this case, selecting a given number of cutters would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 15: Kulkarni is silent as to the second plurality of cutters is disposed on the first blade.
Welch discloses a first plurality of cutters (primary face cutters 20) and a second plurality of cutters (secondary face cutting elements 38) disposed on a single blade. (see Fig 3-5, par [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the second plurality of cutters of Kulkarni to be disposed on the first blade as disclosed by Welch, as this modification would have provided primary and secondary cutters to the first blade thereby allowing the drill bit to remain in service long after the primary cutters are completely worn away (Welch, par [0064]
Claim 22: Kulkarni is silent as to the first plurality of cutters have back rake angles within a first range, and wherein the second plurality of cutters have back rake angles within a second range different from the first range.
Welch discloses a first plurality of cutters (primary face cutters 20) and a second plurality of cutters (secondary face cutter 38) can have different back rakes and or different side rakes (par [0096]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the first plurality of cutters to have back rake angles within a first range that are different from the second range of back rack angles of the second plurality of cutters, as Welch discloses the first plurality of cutters may have a different back rake angle form the second plurality of cutters as more back and/or side rake may aid in the manufacturing of one-piece drill bits (par [0096]).
Claim 23: Kulkarni is silent the first plurality of cutters have side rake angles within a first range, and wherein the second plurality of cutters have side rake angles within a second range different from the first range.
Welch discloses a first plurality of cutters (primary face cutters 20) and a second plurality of cutters (secondary face cutter 38) can have different back rakes and or different side rakes (par [0096]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the first plurality of cutters to have side rake angles within a first range that are different from the second range of side rack angles of the second plurality of cutters, as Welch discloses the first plurality of cutters may have a different side rake angle form the second plurality of cutters as more back and/or side rake may aid in the manufacturing of one-piece drill bits (par [0096]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosure of Schwefe, US2010/0175930 is applicable to the claims but was not relied upon in the current rejection. 

Claims 1-29 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676